                       4:20-cv-04007-SLD-JEH # 73            Page 1 of 2
                                                                                                   E-FILED
                                                                       Monday, 10 May, 2021 01:10:56 PM
                                                                           Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

JAYLAN BUTLER,                               )
                                             )
Plaintiff,                                   )
                                             )
v.                                           )
                                             )
TRAVIS STAES, East Moline Police             )
Officer, in his individual capacity;         )
ETHAN BUSH, Hampton Police Officer,          )              Case No. 4:20-cv-04007
in his individual capacity; JACK             )
ASQUINI, Rock Island County Sheriff’s        )
Deputy, in his individual capacity;          )
JASON PEÑA, Rock Island County               )
Sheriff’s Deputy, in his individual          )
capacity; and JOHN DOES 1 and 2,             )
unknown law enforcement officers, in         )
their individual capacities,                 )
                                             )
Defendants.                                  )

                                  NOTICE OF DEPOSTION

TO:     Kara L. McCall                       Elizabeth Jordan
        Leslie Kuhn-Thayer                   Roger Baldwin Foundation of ACLU, Inc.
        Shalyn Caulley                       150 N. Michigan Ave., Suite 600
        SIDLEY AUSTIN LLP                    Chicago, IL 60601
        One South Dearborn Street
        Chicago, Illinois 60603

        YOU ARE HEREBY NOTIFED that on Thursday, May 27th, 2021 at the hour of 9:00
a.m., we shall cause to be taken the deposition of Plaintiff Jaylan Butler before KRC Reporting,
P.C., remotely via Zoom, pursuant to Federal Rules of Civil Procedure 30(b)(1).


Dated this 3rd day of May 2021.                             /s/ Kathy L. Swett
                                                            Kathy L. Swett
                                                            Assistant State’s Attorney
                                                            CA Bar #278531
                                                            IL Bar #6316491
                                                            State’s Attorney's Office
                                                            1317 3rd Ave-2nd Floor
                                                            Rock Island, IL 61201
                                                            Phone: (309) 558-3219
                        4:20-cv-04007-SLD-JEH # 73            Page 2 of 2




                                                             Fax: (309) 558-3244
                                                             swettk@co.rock-island.il.us

                                CERTIFICATE OF SERVICE

        I hereby certify that on May 10th, 2021, I electronically filed this Notice of Deposition
with the Clerk of Court using the CM/ECF electronic system. I further certify that I served the
Plaintiff with a copy via U.S. Postal Service at the following address:

       Kara L. McCall                         Elizabeth Jordan
       Leslie Kuhn-Thayer                     Roger Baldwin Foundation of ACLU, Inc.
       Shalyn Caulley                         150 N. Michigan Ave., Suite 600
       SIDLEY AUSTIN LLP                      Chicago, IL 60601
       One South Dearborn Street
       Chicago, Illinois 60603

Courtesy Copies to:


John E. Remus
Timothy M. Feeney
McCarthy, Callas & Feeney, P.C.
329 18th Street, Suite 100
Rock Island, IL 61201
Telephone: (309) 788-2800
Fax: (309) 793-4090
jremus@mcfe-law.com
tfeeney@mcfe-law.com
Counsel for Defendant Travis Staes



                                                     /s/Kathy L. Swett
